UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6188



LARRY D. SMITH,

                                              Plaintiff - Appellant,

          versus


DOCTOR ABASSI, Doctor of Riverside Jail;
DARNLEY   R.  HODGES, SR., Superintendent
Riverside,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-411-2)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry D. Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Larry D. Smith appeals the district court’s order dismissing

his   42   U.S.C.A.   §   1983   (West       Supp.   2001)   complaint   without

prejudice for failure to exhaust administrative remedies.                    The

district    court   properly     required      exhaustion    of   administrative

remedies under 42 U.S.C.A. § 1997e(a) (West Supp. 2000).                 Because

Smith did not demonstrate to the district court that he had

exhausted administrative remedies or that such remedies were not

available, the court’s dismissal of the action, without prejudice,

was not an abuse of discretion.          We therefore affirm the district

court’s order.      Smith v. Abassi, No. CA-01-411-2 (E.D. Va. filed

Jan. 18, 2002 & entered Jan. 22, 2002).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                         AFFIRMED




                                         2